 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial issues affecting the results of the election and recommendedthat the objections be overruled and that the results of the electionbe certified.Thereafter,the Petitioner filed timely exceptions to theRegional Director's report.We have considered the Petitioner's objections and exceptions, theRegional Director's report, and the entire record in the case, andfind that the exceptions do not raise substantial and material issueswith respect to the election.Accordingly,for the reasons stated bythe Regional Director in his report,we hereby overrule the objections.2As thePetitioner failed to receive a majority of the valid ballotscast,we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for the Petitioner,Office Employees International Union, LocalNo. 8, AFL,and that the Petitioner is not the exclusive represeritba=tive of the employees employed at the Employer's Seattle,Washington,establishment in the unit heretofore found by the Board to beappropriate.]MEMBER PETERSONtook no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.2 Cf. F7PWoolworthCo ,109 NLRB 1446.SHIRLEY D. CLAFFEY &FLORENCECLAFFEY, CO-PARTNERSD/B/A CLAF-FEY'S BEAUTY SHOPPESandBARBERS ANDBEAUTY CULTURISTS UNIONOF AMERICA, LOCAL 7, CIO, PETITIONER.Case No. 2-RC-6804. Oc-tober 28, 1954Decision and OrderUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Max Dauber, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer, with its principal office and warehouse at Pittsburgh,Pennsylvania, operates 13 beauty shops, of which 4 are located inPittsburgh and 1 shop each in Homestead, Braddock, E. Pittsburgh,Wilkenburg, and York, Pennsylvania, and in Schenectady, Albany,Troy, and Jamaica, New York.During 1953, the Employer purchased supplies for use in its busi-ness valued in excess of $34,500, of which, approximately $4,600 repre-sents purchases made for its Jamaica store, employees of which areconcerned in the instant petition.Of the total purchases of,supplies110 NLRB No. 97. OSWEGO FALLS CORP.621and equipment for all stores, purchases valued at approximately $16,-500 originated in the State of New York, and purchases valued atapproximately $18,100 originated outside the State of New York.Of the latter, purchases valued at approximately $9,000 originatedoutside the State of Pennsylvania. Shipments to all the Employer'sstores are made directly by suppliers or by the Employer from itsPittsburgh warehouse.During 1953, the Employer received $563,000 in gross revenue fromservices performed at all its stores.From the Jamaica store duringthat period, the Employer received $93,000 in gross revenue.TheEmployer sells no products that cross State lines.Neither the Employer's multistate chain of service establishmentsnor the operations of its Jamaica store covered in this case meet thejurisdictional standards established in our recent decision ofHogueand Knott Supermarkets.'Under these circumstances, and for thereasons setforth in the citedcase,we dismiss the instant petition.[The Board dismissed the petition.]1110 NLRB No. 68.OSWEGO FALLS CORP.'andSYRACUSE PHOTO ENGRAVERS UNION,LOCAL 20, INTERNATIONAL UNION OF PHOTO ENGRAVERS OF NORTHAMERICA, AFL, PETITIONEROSWEGO FALLS CORP.andGEORGE TROMBLAY, PETITIONERandFULTONOswEGo-FALLS SEALRIGHT LOCALNo. 54,INT'L.BRO. OF PULP,SULPHITE&PAPER MILL WORKERS,AFL.Cases Nos. 3-PC-1398and3-RD-92.October 28,1954Decision and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a consolidated 2 hearing was held before John W.Irving, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.T'pon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.i The nameof the Employerappears as amended atthe hearing.2 As consolidation is a matterfor administrative discretion,we find no merit to thecontention of the Employer and Union that the proceedingsherein were improperly con-solidated.Pacific Metals Company, Ltd.,91 NLRB 696,footnote 2;PacificMaritimeAssociation,100 NLRB 1259,footnote 7.110 NLRB No. 99.